Citation Nr: 1533231	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for sarcoidosis.

3.  Entitlement to recognition of K. as a dependent child during the period from January 2009 to September 2009.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1992 to January 1998, and a period of active duty for training from June 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in December 2009, December 2011, and February 2012 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Board granted service connection for sarcoidosis and remanded the issue of entitlement to service connection for sleep apnea for the issuance of a statement of the case.  The Veteran subsequently perfected his appeal of a December 2011 rating decision establishing service connection for sarcoidosis and assigning a 30 percent rating.  His appeal for entitlement to recognition of K. as a dependent child during the period from January 2009 to September 2009 arose from notification of award payments in February 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  The Veteran and his attorney have, in essence, requested that a VA examination be conducted to address the current severity of the service-connected sarcoidosis disability and for an opinion as to whether sleep apnea was incurred during active service.  The Veteran contends that his sarcoidosis has increased in severity since it was last evaluated by VA examination in December 2008.  The Board finds that an additional medical opinion is required to clarify whether sleep apnea was manifest during active service and demonstrated by service department hospital evaluation in December 1997.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board finds the Veteran should be afforded a VA examination to address his claims.  Prior to the examination, up-to-date VA treatment records should be obtained.

The Veteran has also asserted that his child K. was in high school after turning age 18 and that additional compensation payments are warranted for the period from January 2009 to September 2009.  The Board notes that the record includes inconsistent statements from the Veteran concerning whether K. had attended any school at the end of the school term before August 2009 (VA Form 21-674 dated December 21, 2011, and VA Form 21-686c dated December 21, 2011), and that he contends K. actually graduated from high school in May 2009.  The Veteran should be provided another opportunity to provide evidence in support of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional evidence in support of his claim that K. graduated from high in May 2009.  All evidence obtained should be associated with the appellate record.

2.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his sleep apnea had its onset in or is otherwise etiologically related to his active service.  The appellate record, including service department hospital records dated in December 1997, must be reviewed by the examiner in conjunction with the examination.  The examiner should also comment on whether his sleep apnea was caused OR aggravated by a service connected disability.  

The examiner must also comment on the current severity of the Veteran's service-connected sarcoidosis.  In doing so, the examiner should discuss whether at any time during this appeal there has been evidence of (a) active sarcoidosis disease, (b) pulmonary involvement with corticosteroid use, (c) chronic hilar adenopathy, (d) lung infiltrates,  cor pulmonale, (f) cardiac involvement with congestive heart failure, or (g) progressive pulmonary disease.    
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

